Citation Nr: 0912831	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO. 05- 37 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1. Entitlement to dependency and indemnity compensation due 
to service connection for the cause of the Veteran's death.

2. Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318.

3. Entitlement to nonservice connected death pension.

4. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in January 2005, served on active duty 
from November 1961 to April 1964. The appellant is his 
surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from May 2005 rating decision by the RO. 

In July 2008, the appellant had a hearing before the 
undersigned Acting Veterans Law Judge. The appellant was 
unrepresented and did not appoint her current representative 
until after the hearing. However, the representative has 
since reviewed the record and offered argument on behalf of 
the appellant.


FINDINGS OF FACT

1. The Veteran died in January 2005 as a result of 
cardiopulmonary arrest due to a cerebrovascular accident as a 
consequence of aspiration pneumonia.

2. At the time of the Veteran's death, service connection was 
in effect for the following disabilities: Neuropathy of the 
left peroneal nerve, evaluated as 40 percent disabling; the 
residuals of a left knee injury, manifested by instability, 
evaluated as 20 percent disabling; and traumatic arthritis of 
the left knee, evaluated as 10 percent disabling.

3. The Veteran's fatal cardiopulmonary arrest, due to a 
cerebrovascular accident, as a consequence of aspiration 
pneumonia, was first manifested many years after service, and 
there is no competent evidence of record that any of those 
disabilities were related to service.

4. At the time of the Veteran's death, he had a total rating 
due to individual unemployability (TDIU) which had become 
effective in August 2001.

5. At the time of his death, the Veteran did not have a 
relevant unadjudicated claim pending for any VA benefits. 

6. The Veteran did not have wartime service.


CONCLUSIONS OF LAW

1. A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the Veteran's 
death. 38 U.S.C.A. § 1310, 5103, 5103A (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2008).

2. The criteria for an award of dependency and indemnity 
compensation have not been met. 38 U.S.C.A. §§ 1318 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.22 (2008).

3. The criteria for an award of death pension have not been 
met. 38 U.S.C.A. §§ 1521(j), 1541 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.2, 3.3, 3.23 (2008).

4. The criteria for an award of accrued benefits have not 
been met. 38 U.S.C.A § 5121 (West 2002 and Supp. 2008); 38 
C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of her claims. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. After 
reviewing the record, the Board finds that VA has met that 
duty with respect to the claim of entitlement to service 
connection for the cause of the Veteran's death.

In February 2005, VA received the appellant's claim, and 
there is no issue as to providing an appropriate application 
form or completeness of the application. Thereafter, VA 
notified the appellant of the information and evidence 
necessary to substantiate and complete her claim, including 
the evidence to be provided by the appellant, and notice of 
the evidence VA would attempt to obtain. VA also informed the 
appellant of the criteria for service connection for the 
cause of the Veteran's death. 

Following notice to the appellant, the RO fulfilled its duty 
to assist the appellant in obtaining identified and available 
evidence needed to substantiate her claim. The RO obtained 
his service treatment records; post-service records 
associated with medical board proceedings in which the 
Veteran was permanently retired from service due to left foot 
disability; reports of VA examinations, performed in July 
1964 and January 2002; and post-service medical records, 
reflecting the Veteran's treatment from August 2002 through 
January 2005. The appellant also offered evidence and 
testimony at her hearing before the undersigned Acting 
Veterans Law Judge. At her hearing, the appellant testified 
that she had pulled all of the Veteran's records from 
everywhere he went.

In sum, the appellant has been afforded a meaningful 
opportunity to participate in the development of her appeal 
with respect to her claim of entitlement to service 
connection for the cause of the Veteran's death. There is no 
evidence of any VA error in notifying or assisting the 
appellant that could result in prejudice to her that could 
otherwise affect the essential fairness of the adjudication. 
Accordingly, the Board will proceed to the merits of that 
issue.

The Board has also considered VA's duty to assist the 
appellant with respect to her claims of entitlement to 
dependency and indemnity compensation, pursuant to 
38 U.S.C.A. § 1318; death pension; and accrued benefits. 
However, in each case, the interpretation of the law is 
dispositive. No amount of development would allow the 
appellant to prevail. Therefore, with respect to the issues 
of entitlement to dependency and indemnity compensation, 
accrued benefits, and death pension, no further development 
is warranted. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 

Analysis

The appellant contends, essentially, that disability incurred 
in or aggravated by service caused or contributed 
substantially and materially to cause the Veteran's death. 
Therefore, she maintains that she is entitled to VA death 
benefits including service connection for the cause of the 
Veteran's death, dependency and indemnity compensation, 
accrued benefits, and death pension. In this regard, she is 
concerned that her children no longer receive the VA benefits 
they did when the Veteran was alive. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the appellant's 
claims. Accordingly, the appeal will be denied. 

Service Connection for the Cause of the Veteran's Death

VA compensation may be awarded to a Veteran's surviving 
spouse, children, or parents for death resulting from a 
service-connected or compensable disability. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312. In order to establish service 
connection for the cause of a Veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service was either the principal cause of death or a 
contributory cause of death. Therefore, service connection 
for the cause of a Veteran's death may be demonstrated by 
showing that the Veteran's death was caused by a disability 
for which service connection had been established at the time 
of death or for which service connection should have been 
established. 

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service. 38 U.S.C.A. § 1131 (West 2002 
and Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 

For certain disabilities, such as cardiovascular disease, 
service connection may be presumed when such disability is 
shown to a degree of 10 percent or more within one year of 
the Veteran's discharge from service. 38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. Such a presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008). 
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999)

The Veteran's death certificate shows that he died in January 
2005 as a result of cardiopulmonary arrest due to a 
cerebrovascular accident as a consequence of aspiration 
pneumonia. Thus, in order for the appellant to prevail, the 
evidence must establish that at least one of those disorders 
was related to the Veteran's military service.

The Veteran's service medical records are negative for any 
complaints or clinical findings of cardiopulmonary arrest due 
to a cerebrovascular accident as a consequence of aspiration 
pneumonia. Such disorders were not manifested until the 
Veteran's final illness, and there is no competent evidence 
of record linking any of those disabilities and service.

At the time of the Veteran's death, service connection was in 
effect for the following disabilities: Neuropathy of the left 
peroneal nerve, evaluated as 40 percent disabling; the 
residuals of a left knee injury, manifested by instability, 
evaluated as 20 percent disabling; and traumatic arthritis of 
the left knee, evaluated as 10 percent disabling. Again, 
however, there is no competent evidence of record linking any 
of those disabilities to the Veteran's death. 

In sum, the evidence fails to show a link between the 
Veteran's death and his military service or service-connected 
disability. Thus, a basis upon which to establish service 
connection for the cause of the Veteran's death has not been 
presented, and the claim must be denied.



Dependency and Indemnity Compensation Pursuant to 38 U.S.C.A. 
§ 1318

Although the appellant is not entitled to dependency and 
indemnity compensation based on the cause of the Veteran's 
death, such benefits may still be warranted if, at the time 
of his death, the Veteran was receiving, or was entitled to 
receive compensation, at the time of his death for a service- 
connected disability that was rated totally disabling, 
provided that 1) the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death; 2) the disability was rated by 
VA as totally disabling continuously since the Veteran's 
release from active duty and for at least 5 years immediately 
preceding death; or 3) the Veteran was a former prisoner of 
war and met certain other criteria. 38 U.S.C.A. § 1318(b).

A review of the evidence discloses that at the time of his 
death, the Veteran had a total disability rating due to 
unemployability caused by his service-connected disabilities. 
Although adjudicated permanent in nature, his total rating 
did not become effective until August 6, 2001. That was well 
after his discharge from service and less than ten years 
prior to his death. Moreover, there is no evidence of record 
that he was ever a prisoner of war. As such, the appellant 
cannot meet any of the criteria for dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318. The law is 
dispositive of the issue; and therefore, the claim must be 
denied. Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Death Pension Benefits

VA law provides for pension payments for the surviving 
spouse, provided that the Veteran had the requisite wartime 
service, and the surviving spouse's income is less than the 
statutory maximum rate of death pension. 38 U.S.C.A. § 1541; 
38 C.F.R. §§ 3.3(b), 3.23. In this case, however, the 
appellant does not contend, and the evidence does not show 
that the Veteran had wartime service. Thus, the appellant's 
claim must be denied because of the lack of legal entitlement 
under the law. Sabonis.

Accrued Benefits

Finally, the appellant seeks entitlement to accrued benefits.

Accrued benefits are periodic monetary benefits under VA laws 
to which a Veteran was entitled at death under existing 
ratings or decisions, or those based on evidence in file at 
the date of death. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 
Such benefits were due and unpaid to the Veteran for a period 
not to exceed two years. Upon the death of a Veteran, accrued 
benefits are paid first to any living spouse of the deceased 
Veteran, then to any living children, then to the Veteran's 
dependent parents or surviving parent. In all other cases, 
only so much of the accrued benefit may be paid as may be 
necessary to reimburse the person who bore the expense of 
last sickness or burial. 38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a). In order for a claimant to be entitled to 
accrued benefits, the Veteran must have had a claim pending 
at the time of death. Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998). 

At the time of his death, the Veteran was receiving monthly 
VA compensation for multiple disabilities, as well as special 
monthly compensation due to the loss of use of his left foot. 
38 U.S.C.A. § 1114(k) (West 2002 and Supp. 2008); 38 C.F.R. 
§ 3.350(a) (2008). During her hearing, the appellant raised 
contentions to the effect that prior to his death, the 
Veteran, through a VA physician, had filed a claim for 
special monthly compensation or special monthly pension. She 
testified that such claim had not yet been adjudicated. 

In February 2003, following an examination, a VA examiner 
certified that due to dementia, the Veteran required the 
regular aid and assistance of another person. The results of 
that examination were recorded on VA Form 21- 2680, which 
suggested that the examination had been performed in 
contemplation of a claim for special monthly compensation or 
special monthly pension. 38 U.S.C.A. §§ 1114, 1541 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2008). 
Although that claim was never adjudicated, it is of no force 
or effect in the appellant's claim for accrued benefits. 

By its very nature, a claim for special monthly compensation 
or special monthly pension is a claim for increased benefits. 
Such a claim indicates that service connection or pension is 
already in effect. In this case, however, service connection 
was not in effect for dementia at the time of the Veteran's 
death. Moreover, the Veteran could not meet the basic 
eligibility criteria for pension. In addition, the Veteran 
did not have a relevant claim pending for either of those 
benefits at the time of his death. Accordingly, the threshold 
legal criteria for establishing entitlement to accrued 
benefits were not met. 38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a). Again, the law is dispositive; and therefore, 
the accrued benefits claim must also fail. Sabonis.

Other Considerations

In arriving at the foregoing decisions, the Board notes that 
the appellant is understandably concerned about the cessation 
of the Veteran's VA compensation benefits for the Veteran's 
dependent minor children. The children are entitled 
dependents' educational assistance due to the permanent 
nature of the Veteran's total disability. 38 U.S.C.A. 
§ Chapter 35. However, absent evidence of service connection 
for the cause of the Veteran's death, or entitlement to 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318, or death pension, they are not entitled to additional 
VA benefits. In this regard, the Board is constrained to 
follow all applicable statutes, VA regulations, and precedent 
opinions of VA's General Counsel. 38 U.S.C.A. § 7104(c) (West 
2002 and Supp. 2008); 38 C.F.R. § 20.101(a) (2008). 


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to dependency and indemnity compensation, 
pursuant to 38 U.S.C.A. § 1318, is denied.

Entitlement to accrued benefits is denied.

Entitlement to nonservice connected death pension is denied.



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


